Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is responsive to Applicants' Amendment filed on November 29, 2022, in which claims 1, 9, and 13 are currently amended. Claims 2-3, 10-11, and 14 are canceled. Claims 1, 4-9, 12, 13, and 16  are currently pending. 

Response to Arguments
	The interpretation of claims 9 and 13 under 35 U.S.C. § 112(f) has been maintained.
The rejections to claims 1, 4-9, and 12  under 35 U.S.C. § 112(a) with respect to reading the neuron value only once to calculate each mean value subnetwork and obtain the first calculation result of each mean value subnetwork, these rejections are hereby withdrawn, as necessitated by applicant's amendments and remarks made to the rejections.  Claim 13 however, was not amended similarly and therefore the rejection has been maintained. Similarly, the limitation where “all mean value subnetworks have the same neuron value” has not been amended in claims 1, 9, and 13 and support has not been provided, therefore the rejection has been maintained without traverse.
Applicant’s arguments with respect to rejection of claims 1, 4-9, 12, 13, and 16  under 35 U.S.C. 101 based on amendment have been considered  and are persuasive.  The rejections under 35 U.S.C. 101 are hereby withdrawn, as necessitated by applicant's amendments and remarks made to the rejections.
Applicant’s arguments with respect to rejection of claims 1, 4-9, 12, 13, and 16  under 35 U.S.C. 103 based on amendment have been considered.  While Examiner does not necessarily agree with the arguments directed towards Guan, the argument is moot in view of a new ground of rejection necessitated by Applicant’s amendments.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A “first computation module for” in claims 9 and 13.
A “division module for” in claims 9 and 13.
A “second computation module for” in claims 9 and 13.
An “address index module for” in claim 13.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Regarding claims 9, 10, 13, and 14 “a first computation module”, “a second computation module”, “a division module”, “an address index module”, and a first through third “division submodule” invoke means plus language.  Element 10-30 of FIG. 1 and the corresponding description as well as element 1012 of FIG. 8A/B and the corresponding description show each of these elements, but they are merely demonstrated as black boxes.  With respect to [¶0036] of the instant specification, it is indicated that these modules may be software or hardware.  In order to provide sufficient structure, the corresponding module limitations are being interpreted as being implemented as hardware.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-9, 12, 13, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. "reading the neuron value of the mean value subnetwork only once to calculate each mean value subnetwork and obtain the first calculation result of each mean value subnetwork." In claims 13 does not contain support in the published instant specification.  While the published instant specification at [¶0061] suggests the mean values are consistent and may be read only once, there is no obvious implication that this results in obtaining the first calculation result of each mean value network.  The instant specification does not mention how a mean value subnetwork is calculated, let alone that the neuron value is read only once in the calculation process.  It would not be clear to one of ordinary skill in the art how a value of the mean value subnetwork could be read prior to the mean value subnetwork being calculated.  Therefore, this limitation is seen as introducing new matter.
Similarly, the limitation “all mean value subnetworks have the same neuron value” in claims 1, 9, and 13 does not contain support in the specification.  While the published instant specification at [¶0061] suggests the mean value a within a particular subnetwork are the same, the disclosure does not state that all subnetworks have the same value, which is of a significantly different scope.  One of ordinary skill in the art would not interpret having same data characteristics to be equivalent to having the same value, much less interpret a particular subnetwork having consistent data characteristics to be synonymous with all subnetworks having the same value.  For these reasons, the proposed amendments are seen as introducing new matter.        

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 4-9, 12, 13, and 16  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 9 recite the limitation "the mean subnet”.  There is insufficient antecedent basis for this limitation in the claim.  In the interest of further examination this has been interpreted as “The mean value subnetwork”.

Claim 1 recites the limitation “the index chip”.  There is insufficient antecedent basis for this limitation in the claim.  “An index chip” is recommended. 

The remaining claims are rejected with respect to their dependence on the rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1, 4-9, 12, 13, and 16 are rejected under U.S.C. §103 as being unpatentable over the combination of Min (US 2017/0116520 A1) and in view of Panigrahi (“Effect of Normalization Techniques on Univariate Time Series Forecasting using Evolutionary Higher Order Neural Network”, 2013) and in further view of Diamos (US20170169326A1).

	 Regarding claim 1, Min teaches An on chip buffer bandwidth equalization method for neural network accelerator, comprising:  according to the division principle, dividing a neural network into a plurality of subnetworks having consistent internal data characteristics([¶0030] "The global neural network can be sub-divided into sub-networks. A sub-network includes some subset of the total number of neurons. For example, a given sub-network might have a randomly sampled percentage p (for e.g., p=25) of the neurons of each layer... the dataset being processed can be divided into subsets, with data subsets being assigned to different devices to achieve data parallelism" Using the same data set is interpreted as synonymous with having consistent internal data characteristics.)
	A. obtaining the data of the neural network from the off chip storage medium of the neural network accelerator, ([¶0047] " The neural network module 506 is trained using dataset 510 and updates the local parameter set 512. This local parameter set 512 is subsequently combined with that of other local devices 102 to form a global parameter set that represents the trained global neural network." See FIG. 3, global parameter server is interpreted as off-chip storage medium containing neural network.)
	wherein the data of the subnet is stored in the on-chip storage medium of the neural network accelerator([¶0009] " The plurality of local sub-networks are trained at respective local processing devices to produce trained local parameters" [¶0019] "The present embodiments are capable of training large models, even though individual worker devices may not have sufficient memory to hold the entire model.")
	B. the data of the storage medium on the index chip is used to compute each of the subnetworks to obtain a first computation result for each subnetwork; and([¶0029] "The system includes multiple local-sub-network processing devices and one or more global parameter servers 104. The local sub-network processing devices 102 each perform processing on a portion of the global neural network, with the global parameter server 104 managing the parameters of the global network and the local sub-networks" [¶0030] "the dataset being processed can be divided into subsets, with data subsets being assigned to different devices to achieve data parallelism" [¶0039] "Each local sub-network processing device 102 maintains a copy of the model and shares its parameters after a fixed number of iterations. Parameters may alternatively by synchronized using interconnects such as remote direct memory access"  portion of the output vector is interpreted as synonymous with first computation result)
	C. splicing or weighting the first calculation result of each subnet to obtain the acceleration result of the neural network accelerator([¶0009] "The plurality of local sub-networks are trained at respective local processing devices to produce trained local parameters. The trained local parameters from each local sub-network are averaged to produce trained global parameters." Averaging the first computation result is interpreted as synonymous with weighting.).
	However, Min does not explicitly teach wherein the step A comprises: according to the basis of distribution of the neuron values of the neural network, the neuron values of the neural network are decomposed into a form of a+b, a is a mean value, and b is a deviation of the numerical value relative to the mean value, 
	the neural network is divided into mean value subnetwork and deviation subnetwork, all mean value subnetworks have the same neuron value, 
	the step B includes reading the neuron value of the mean value subnetwork only once to calculate each mean value subnetwork and obtain the first calculation result of each mean value subnetwork.
	wherein the mean value subnetwork has consistent values, 
	and all the weights in the [mean value] subnetwork are obtained by reading the neuron weights of the [mean] subnet only once from the on-chip storage medium.

	Panigrahi, in the same field of endeavor, teaches wherein the step A comprises: according to the basis of distribution of the neuron values of the neural network, the neuron values of the neural network are decomposed into a form of a+b, a is a mean value, and b is a deviation of the numerical value relative to the mean value, ([p. 281 §II] "The data values are normalized using the mean (µT) and standard deviation (σT) of the original data values (series). This method is also called Zero-Mean normalization because after this normalization the mean of normalized series becomes zero. Mathematically Ni=(Ti-µt)/σt" Ni=(Ti-µt)/σt can be readily rearranged to µt+Ni*σt=Ti where µt+Ni*σt is interpreted as synonymous with a+b with respect to the instant specification.)
	the neural network is divided into mean value subnetwork and deviation subnetwork, all mean value subnetworks have the same neuron value, ([p. 281 §II] "The data values are normalized using the mean (µT) and standard deviation (σT) of the original data values (series). This method is also called Zero-Mean normalization because after this normalization the mean of normalized series becomes zero. Mathematically Ni=(Ti-µt)/σt" [p. 282 §III] "1. 1. Normalize the time series using a normalization technique. 6. De-normalize the output of PSN to obtain the actual forecasts." Mean value subnetwork interpreted as synonymous with scaling factor (normalization factor) which could be represented as a separate neuron/neurons for both the input and output.  Panigrahi explicitly teaches that the mean value is stationary for the training of the network relative to the input data which is interpreted as synonymous with all mean value subnetworks having the same neuron value.)
	the step B includes reading the neuron value of the mean value subnetwork only once to calculate each mean value subnetwork and obtain the first calculation result of each mean value subnetwork.([p. 281 §II] "The data values are normalized using the mean (µT) and standard deviation (σT) of the original data values (series). This method is also called Zero-Mean normalization because after this normalization the mean of normalized series becomes zero. Mathematically Ni=(Ti-µt)/σt" [p. 282 §III] "1. 1. Normalize the time series using a normalization technique. 6. De-normalize the output of PSN to obtain the actual forecasts.")
	wherein the mean value subnetwork has consistent values, ([p. 281 §II] "The data values are normalized using the mean (µT) and standard deviation (σT) of the original data values (series). This method is also called Zero-Mean normalization because after this normalization the mean of normalized series becomes zero." The normalized mean being zero is interpreted as synonymous with the mean value subnetwork having consistent values.).

	Min as well as Panigrahi are both directed towards improving neural network performance.  Therefore, Min as well as Panigrahi are analogous art in the same field of endeavor.  It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Min with the teachings of Panigrahi by splitting the network based on the mean and standard deviation of the standardized weights.  Min teaches advantages to splitting a neural network into subnetworks to accelerate performance.  Z-score normalization/standardization is a well-known scaling method in neural networks and it would be obvious to perform this step in order to center the value distribution about zero and to minimize the range of values.  Panigrahi teaches as a motivation for combination ([p. 280 §I] “Literature revealed that normalization techniques have a significant impact on the performance of a model and the normalization technique should be chosen based on the problem and model in hand.”).  This motivation for combination also applies to the remaining claims which depend on this combination.    
	However, the combination of Min, and Panigrahi does not explicitly teach and all the weights in the [mean value] subnetwork are obtained by reading the neuron weights of the [mean] subnet only once from the on-chip storage medium.

	Diamos, in the same field of endeavor, teaches and all the weights in the [mean value] subnetwork are obtained by reading the neuron weights of the [mean] subnet only once from the on-chip storage medium([¶0061] "Network 300 comprises individual neurons 303 that are strategically grouped and connected together in sub-groups or logical modules, e.g., 304 into which data may be divided." [¶0085] "a single global barrier multiple layers architecture follows the multi-level; however, the RNN is sized such that all of the weights for that module fit into on-chip memory (e.g., registers, L2 cache, and L3 cache). This allows the weights to be loaded only once and then be reused over all timesteps.").

	The combination of Min, and Panigrahi as well as Diamos are directed towards improving neural network performance.  Therefore, the combination of Min, and Panigrahi as well as Diamos are analogous art in the same field of endeavor.  It would have been obvious before the effective filing date of the claimed invention to combine the teachings of the combination of Min, and Panigrahi with the teachings of Diamos by reading the weights from memory for the subsets only once.  Diamos provides as additional motivation for combination ([¶0010] “it would be desirable to have methods and structures that take advantage of the accurate series-to-series transformations provided by simple fully-connected RNNs while, at the same time, reducing the amount of synchronization and communication performed by RNNs in order to increase computational efficiency when mapping onto a modern general purpose processor and, ultimately, improve performance.”).  This motivation for combination also applies to the remaining claims which depend on this combination.

		Regarding claim 4, the combination of Min, Panigrahi, and Diamos teaches the on chip buffer bandwidth equalization method according to claim 1, wherein in the step C, the first computation result of each subnetwork is spliced or weighted to compute the total computation result of the neural network.(Min [¶0009] "The plurality of local sub-networks are trained at respective local processing devices to produce trained local parameters. The trained local parameters from each local sub-network are averaged to produce trained global parameters." Averaging the first computation result is interpreted as synonymous with weighting.).
	
	 Regarding claim 5, the combination of Min, Panigrahi, and Diamos teaches the on chip buffer bandwidth equalization method according to claim 1, wherein data of the neural network is stored in an off-chip storage medium, and data of the subnetwork is stored in an on-chip storage medium.(Min [¶0047] " The neural network module 506 is trained using dataset 510 and updates the local parameter set 512. This local parameter set 512 is subsequently combined with that of other local devices 102 to form a global parameter set that represents the trained global neural network." See FIG. 3, global parameter server is interpreted as off-chip storage medium containing neural network.).
	
	 Regarding claim 6, the combination of Min, Panigrahi, and Diamos teaches the on chip buffer bandwidth equalization method according to claim 1, wherein data of the neural network is stored in an off-chip storage medium, and data of the subnetwork is stored in an on-chip storage medium.(Min [¶0047] " The neural network module 506 is trained using dataset 510 and updates the local parameter set 512. This local parameter set 512 is subsequently combined with that of other local devices 102 to form a global parameter set that represents the trained global neural network." See FIG. 3, global parameter server is interpreted as off-chip storage medium containing neural network.).
	
	 Regarding claim 7, the combination of Min, Panigrahi, and Diamos teaches the on chip buffer bandwidth equalization method according to claim 1, wherein data of the neural network is stored in an off-chip storage medium, and data of the subnetwork is stored in an on-chip storage medium.(Min [¶0047] " The neural network module 506 is trained using dataset 510 and updates the local parameter set 512. This local parameter set 512 is subsequently combined with that of other local devices 102 to form a global parameter set that represents the trained global neural network." See FIG. 3, global parameter server is interpreted as off-chip storage medium containing neural network.).
	
	 Regarding claim 8, the combination of Min, Panigrahi, and Diamos teaches the on chip buffer bandwidth equalization method according to claim 4, wherein data of the neural network is stored in an off-chip storage medium, and data of the subnetwork is stored in an on-chip storage medium.(Min [¶0047] " The neural network module 506 is trained using dataset 510 and updates the local parameter set 512. This local parameter set 512 is subsequently combined with that of other local devices 102 to form a global parameter set that represents the trained global neural network." See FIG. 3, global parameter server is interpreted as off-chip storage medium containing neural network.).

Claims 9 and 12 are substantially similar to claims 1 and 8.  Therefore, the rejections applied to claims 1 and 8 also apply to claims 9 and 12.

Claims 13 and 16 are directed towards a system for implementing the methods of claims 1 and 8.  Therefore, the rejections applied to claims 1 and 8 also apply to claims 13 and 16.  Claim 13 also introduces additional elements the address index module for indexing data stored in the on-chip storage and addressing module (Min [¶0047] "In particular, the local devices 102 include a neural network module 506. The neural network module 506 implements a set of neurons in accordance with a sub-network 508 that represents a subset of the global neural network being processed." Implementing a set of neurons in accordance with a sub-network is interpreted as synonymous with indexing data stored in the on-chip storage and addressing module. On-chip storage and addressing module is interpreted as synonymous with memory.)
	And the on-chip computation module for computing the first computation result of the subnetwork (Min See FIG. 5 502. on-chip computation module for computing the first computation result is interpreted as synonymous with processor.).  

	While not relied upon in the combination, the prior art of Guan similarly teaches features of dividing a neural network into subnetworks including An on chip buffer bandwidth equalization method for neural network accelerator, comprising:  according to the division principle, dividing a neural network into a plurality of subnetworks having consistent internal data characteristics ([p. 40] "A data set to be classified can be partitioned into several smaller subdata sets with distinct classes. Each sub-data set is then handled by a smaller subnetwork" Using the same data set is interpreted as synonymous with having consistent internal data characteristics.)
	B. the data of the storage medium on a index chip is used to compute each of the subnetworks to obtain a first computation result for each subnetwork ([p. 40] "Each sub-network solution to each sub-data set is grown and trained using constructive algorithm...Each sub-data set is then handled by a smaller subnetwork which uses the whole input vector as input and produces a portion of the final output vector" portion of the output vector is interpreted as synonymous with first computation result).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720. The examiner can normally be reached M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SB/Examiner, Art Unit 2124                                                                                                                                                                                                        
/Vincent Gonzales/
Primary Examiner, Art Unit 2124